DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cynthia L. Pillote on 01/20/2022.

Amendments to the claims: Claims 1 and 20, have been amended and claims 7 and 11 have been canceled, as follows:

1.	(Currently Amended) An electronic communication system comprising:
a communication server;
a sentiment determination system coupled to the communication server;
one or more devices coupled to the communication server; 
a highlight reel production module to generate information annotated with one or more emojis indicative of sentiment; and 
an overlay production module to generate an acoustic waveform annotated with one or more emojis indicative of sentiment,
wherein the sentiment determination system determines a sentiment during an electronic communication and generates information comprising the one or more emojis corresponding to the sentiment to illustrate sentiment versus time, wherein the one or more emojis are linked to audio and/or transcribed information, and 
wherein a user can select an emoji to hear audio information corresponding to the sentiment associated with the selected emoji.

7.	(Canceled)

11.	(Canceled) 

20.	(Currently Amended) An electronic communication system comprising:
a communication server;
a sentiment determination system coupled to the communication server; and
one or more devices coupled to the communication server,
wherein the sentiment determination system comprises:
a sentiment extraction engine;
a database comprising emoji information and corresponding sentiment information; and
, 
wherein at least one emoji of the plurality of emojis is selectable to hear audio information associated with a sentiment corresponding to the selected emoji.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652